DETAILED ACTION
The response filed on 06/15/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 12 and 21 are amended.
Claim 19 is cancelled.
New claim 22 is added.
Claims 1-18 and 20-22 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Congzhou Zhou (Reg. No. 72,963) on 21 July 2022.
The application has been amended as follows: 
IN THE CLAIM(S):
Please amend claims 1-5 and 12, and cancel claim 21 as follows:
1. (Currently Amended)  An access network device, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the  access network device[[,]] to:
send first information to a terminal, wherein the first information comprises a value set from multiple value sets of a communication time interval, wherein the multiple value sets of the same communication time interval correspond to different subcarrier spacings, wherein each of the multiple value sets comprises multiple values, and wherein the communication time interval comprises at least one of a first time interval from a time the terminal receives downlink scheduling grant information sent by the access network device to a time the terminal receives first downlink data scheduled by using the downlink scheduling grant information, a second time interval from a time the terminal receives second downlink data sent by the access network device to a time the terminal sends hybrid automatic repeat request (HARQ) feedback information of the second downlink data, or a third time interval from a time the terminal receives first uplink scheduling grant information sent by the access network device to a time the terminal sends uplink data scheduled by using the first uplink scheduling grant information; and
after the access network device sends the first information to the terminal, send second information to the terminal, wherein the second information indicates a value of the communication time interval, wherein the value belongs to the value set, and wherein the value is used by the terminal to determine timing duration of a HARQ round trip time (RTT) timer.

2. (Currently Amended) The access network device according to claim 1, wherein the programming instructions instruct the access network device further to:
send third information to the terminal, wherein the third information indicates a processing time of the access network device.

3. (Currently Amended) The access network device according to claim 1, wherein the programming instructions instruct the access network device further to:
receive fourth information sent by the terminal, wherein:
the fourth information comprises a first minimum time interval from a time the terminal receives third downlink data sent by the access network device to a time the terminal sends HARQ feedback information of the third downlink data, the second information indicates a value of the second time interval, and the value of the second time interval is greater than or equal to the first minimum time interval; 
the fourth information comprises a second minimum time interval from a time the terminal receives second uplink scheduling grant information sent by the access network device to a time the terminal sends uplink data scheduled by using the second uplink scheduling grant information, the second information indicates a value of the third time interval, and the value of the third time interval is greater than or equal to the second minimum time interval; or
the fourth information comprises a first minimum time interval from a time the terminal receives third downlink data sent by the access network device to a time the terminal sends HARQ feedback information of the third downlink data, and a second minimum time interval from a time the terminal receives second uplink scheduling grant information sent by the access network device to a time the terminal sends uplink data scheduled by using the second uplink scheduling grant information, the second information indicates a value of the second time interval and a value of the third time interval, the value of the second time interval is greater than or equal to the first minimum time interval, and the value of the third time interval is greater than or equal to the second minimum time interval.

4. (Currently Amended) The access network device according to claim 1, wherein the second information indicates an index, in the value set, of the value of the communication time interval.

5. (Currently Amended) A communication method, comprising:
receiving, by a terminal, first information sent by an access network device, wherein the first information comprises a value set from multiple value sets of a communication time interval, wherein the multiple value sets of the same communication time interval correspond to different subcarrier spacings, wherein each of the multiple value sets comprises multiple values, and wherein the communication time interval comprises at least one of a first time interval from a time the terminal receives downlink scheduling grant information sent by the access network device to a time the terminal receives first downlink data scheduled by using the downlink scheduling grant information, a second time interval from a time the terminal receives second downlink data sent by the access network device to a time the terminal sends hybrid automatic repeat request (HARQ) feedback information of the second downlink data, or a third time interval from a time the terminal receives first uplink scheduling grant information sent by the access network device to a time the terminal sends uplink data scheduled by using the first uplink scheduling grant information;
after receiving the first information sent by the access network device, receiving, by the terminal, second information sent by the access network device, wherein the second information indicates a value of the communication time interval, wherein the value belongs to the value set, and wherein the value is used to determine timing duration of a HARQ round trip time (RTT) timer; and
determining, by the terminal, the timing duration of the HARQ RTT timer based on the first information and the second information.

12. (Currently Amended) A communication device, comprising: 
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the device to:
receive first information sent by an access network device, wherein the first information comprises a value set from multiple value sets of a communication time interval, wherein the multiple value sets of the same communication time interval correspond to different subcarrier spacings, wherein each of the multiple value sets comprises multiple values, and wherein the communication time interval comprises at least one of a first time interval from a time the device receives downlink scheduling grant information sent by the access network device to a time the device receives first downlink data scheduled by using the downlink scheduling grant information, a second time interval from a time the device receives second downlink data sent by the access network device to a time the device sends hybrid automatic repeat request (HARQ) feedback information of the second downlink data, or a third time interval from a time the device receives first uplink scheduling grant information sent by the access network device to a time the device sends uplink data scheduled by using the first uplink scheduling grant information;
after receiving the first information sent by the access network device, receive second information sent by the access network device, wherein the second information indicates a value of the communication time interval, wherein the value belongs to the value set, and wherein the value is used to determine timing duration of a HARQ round trip time (RTT) timer; and
determine the timing duration of the HARQ RTT timer based on the first information and the second information.

	21. (Cancelled)

Response to Arguments
Applicant’s arguments, see Remarks (on page 11-13), filed 06/15/2022, with respect to claims 1 and 21 have been fully considered and are persuasive because independent claims 1, 5 and 12 are further amended via Examiner’s Amendment as reflected set forth in above.  Therefore, the 35 U.S.C. § 103 rejections of claims 1-21 have been withdrawn.  

Allowable Subject Matter
Claims 1-18, 20 and 22 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5 and 12 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 2-4, 6-11, 13-18, 20 and 22 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462